Citation Nr: 0113230	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation benefits for additional 
disability of the right eye pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) as secondary to 
surgery and treatment at a VA medical facility in February 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1968.

The current appeal arose from a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  




The RO, in pertinent part, denied entitlement to compensation 
benefits for additional disability of the right eye pursuant 
to the provisions of 38 U.S.C.A. § 1151 as secondary to 
surgery and treatment at a VA medical facility in February 
1996.

In August 1998 the Board of Veterans' Appeals (Board) 
remanded the veteran's claim to the RO for further 
development and adjudicative action.

In May 2000 the RO affirmed the determination previously 
entered.

In January 2001 the Board most recently remanded the case to 
the RO for further development and adjudicative action.  

The Board directed the RO to contact the veteran and request 
that he provide additional information referable to treatment 
of his right eye symptoms, and afford him a VA examination 
with opinion as to the etiology of any right eye disability 
found.  

Correspondence from the RO to veteran was returned as 
undeliverable, and the RO was informed that the veteran had 
left no forwarding address.  Additional efforts by the RO to 
ascertain the veteran's current whereabouts have been 
unsuccessful.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
additional disability of the right eye as secondary to 
surgery and treatment at a VA medical facility in February 
1996.


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of the right eye pursuant to the provisions of 
38 U.S.C.A. § 1151 as secondary to surgery and treatment at a 
VA medical facility in February 1996 have not been met.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was found to have decreased visual acuity in the 
right eye.  He was reported as 18 years old with a history of 
having sustained a traumatic injury from a foreign body to 
the right eye at the age of 12.  He underwent surgery at that 
time, and subsequently had had two operations for lens 
extraction, the last having been performed in January 1968.  
He had not been fitted for a contact lens.  He did not 
utilize the right eye per se.  

Examination in October 1968 revealed right visual acuity of 
10/400 correctable with a +10 sphere in a pinhole to 20/60.  
Vision of 20/80 in the left eye was correctable to 20/25 with 
-25 +2.25 X 1.65.  The pertinent diagnoses were unilateral 
aphakia in the right eye and myopic astigmatism.  

A December 1995 VA ophthalmology clinic report shows the 
veteran reported being able to see only with his left eye.  
Visual acuity for the left eye was reported as 20/20.  Visual 
acuity for the right eye was reported as 20/300.  The 
examiner expressed the opinion that the veteran would benefit 
from an intraocular lens implant in the right eye.  

The veteran was hospitalized by VA for right eye surgery in 
February 1996.  It was noted that his right eye visual acuity 
was significantly improved after the surgery.  A June 1996 
outpatient treatment report shows the veteran expressed 
dissatisfaction with his new glasses.  He found that he was 
closing his right eye alot because it was interfering with 
his left visual acuity.  A September 1996 outpatient 
treatment report shows that his uncorrected right eye visual 
acuity was 20/200, corrected to 20/50.  

The veteran was prescribed contact lenses.  In December 1997 
he reported inability to place the right contact lens.  He 
had no problems with the left lens.  The clinical assessment 
was "good fit, good tolerance."  A January 1998 clinical 
entry shows that right visual acuity which was 20/50, could 
be improved further to 20/30.  In March 1998 the veteran 
reported he had become less tolerant to gas-permeable lenses 
and had stopped wearing all contact lenses.  He expressed 
interest in trying soft Toric lenses.

VA conducted a special ophthalmological examination of the 
veteran in October 1998.  He reported a metallic foreign body 
to the right eye secondary to a grenade explosion during 
training prior to the Vietnam War.  The examiner noted the 
veteran had been seen at the VA clinic in April 1993, at 
which time right visual acuity was count fingers.  In 
December 1995 his right visual acuity was 20/300.  In April 
1996 right visual acuity was 20/80 and in May it was 20/60.  
In September 1996 it was 20/50.  In June 1997 it was 20/30.  

On current examination corrected far visual acuity was 
20/200.  The veteran reported he wished that he had not 
undergone his previous surgeries.  The examiner recorded that 
the veteran had count fingers visual acuity in the right eye 
from a war injury during training.  His vision with the last 
contact lens examination was corrected to 20/30.  The veteran 
reported that he was not pleased with his vision after 
surgery because of the glare and general irritation.  

The examiner recorded that overall, the veteran's right 
visual acuity had improved, but the quality of the vision 
from the veteran's perspective had worsened since surgery.


Criteria

VCAA

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA of
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if, any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103(a)).  If a claimant's application for a 
benefit administered by the laws of the Secretary is 
incomplete, the Secretary shall notify the claimant and the 
claimant's representative, if any, of the information 
necessary to complete the application.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5102(b)).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
of 2000, Pub. L. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identified to 
the Secretary and authorizes the Secretary to obtain.  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain (B) briefly explain the efforts 
that the Secretary made to obtain those records, and (C) 
describe any further action to be taken by the Secretary with 
respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)(1)-(3).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant):


(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and 

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified as 38 U.S.C.A. § 5103A(d)).

38 U.S.C.A. § 1151

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(a)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991). Aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); 
aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary Consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

Where there is an appropriate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.

In this case, the Board initially remanded the case to the RO 
in August 1998 in order for the veteran to identify any 
additional records of treatment not previously obtained by 
the RO, and the accomplishment of a comprehensive examination 
addressing the issue on appeal.  

No additional records were obtained, but the veteran was 
afforded the benefit of a comprehensive special 
ophthalmological examination by VA.  Since the August 1998 
remand directive was not complied with, in other words, the 
examiner did not express an opinion as to whether the veteran 
sustained additional disability of the right eye or 
aggravation of any pre-existing right eye disability, the 
Board again remanded the case to the RO in January 2001.

The Board again directed the RO to give the veteran the 
opportunity to submit additional evidence of treatment for 
his right eye symptomatology, and additional examination with 
a competent medical opinion as to whether he sustained 
additional disability of the right eye as the result of VA 
surgery and treatment during a February 1996 hospitalization.  

The RO has been unsuccessful in its attempts to locate the 
veteran, and any correspondence in this regard has been 
returned as undeliverable.  The veteran's representative has 
also apparently been unable to locate the veteran.

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As noted above, a review of the record discloses that the 
development requested by the Board in its remands of the case 
to the RO could not be completed because the veteran failed 
to cooperate by reporting for examination, responding to 
requests for evidence of additional treatment, or keeping the 
RO up to date on his whereabouts.  Stegall v. West, 11 Vet. 
App. 268 (1998).  All efforts to locate the veteran have been 
unsuccessful.

In addition to the above, the record shows that the RO 
scheduled and the veteran attended a VA special 
ophthalmological examination in October 1998.  The 
examination report shows that the examiner did not fully 
respond to the Board's remand inquiries.  While the Board 
again remanded the case to the RO to afford the veteran the 
opportunity to provide additional evidence and to report for 
an examination that may substantiate his claim, he relocated 
and all efforts to locate him have been unsuccessful.

In the normal course of events, it is the claimant's burden 
to keep VA apprised of his whereabouts.  "If he does not do 
so, there is no duty on the part of the VA to turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  The duty of VA to assist is not always a one-way 
street, the appellant has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 195 (1991).  

The veteran must be prepared to meet his obligations by 
cooperating with the efforts of VA to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA of 2000.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 3000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and/or argument on the merits 
of the issue on appeal, and have done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
of the veteran's claim by the RO under the new law would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  However, 
inasmuch as the original claim brought pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed slightly more than 
one year before October 1, 1997 (September 1996), the 
provisions of 38 U.S.C.A. § 1151 in effect from October 1, 
1997 forward are inapplicable to the claim.  See VAOPGCPREC 
40-97.

38 U.S.C.A. § 1151

As to the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right eye as secondary to VA surgery and treatment in 
February 1996, where it is determined that there is 
additional disability resulting from VA treatment, 
compensation will be payable in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right eye claimed as secondary 
to VA surgery and treatment in February 1996.

In this regard, the Board notes that the defective visual 
acuity of the right eye owes its origin to a pre-service 
injury when the veteran was only 12 years old, several years 
prior to his entry onto active duty.  The record is clear in 
showing that poor visual acuity existing prior to the 
February 1996 VA surgical procedure and treatment became a 
thing of the past after such surgery.  The veteran, with VA 
treatment with use of contact lens, was able to go from right 
visual acuity of count fingers to 20/30.  

In the opinion of the VA examiner in October 1998, overall, 
the veteran's right visual acuity has improved.  The 
evidentiary record is devoid of any competent medical opinion 
showing that the veteran developed additional disability of 
the right eye, that the pre-surgical procedure right eye 
visual acuity was aggravated by such surgical procedure, or 
that his right eye visual acuity worsened as a result of the 
February 1996 surgery and treatment.  

The Board's application of the pertinent governing criteria 
referable to claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 does not permit a favorable 
determination in the veteran's case.  As the Board noted 
above, the veteran's right visual acuity dramatically 
improved after the February 1996 VA surgical procedure and 
treatment, and such treatment with contact lenses has brought 
the veteran's vision to 20/30, just short of 20/20 visual 
acuity.

While the veteran has consistently argued that he incurred 
additional disability as a result of the February 1996 VA 
surgical procedure and subsequent follow-up treatment, as a 
lay person he is not competent to offer evidence that 
requires medical knowledge as to diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered additional disability of the right eye 
pursuant to the provisions of 38 U.S.C.A. § 1151 as secondary 
to the February 1996 VA surgery and follow-up treatment.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment, or examination caused 
additional disability requires competent medical evidence.  
In the absence of competent medical evidence, the Board must 
deny the veteran's claim.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
For these reasons, the Board finds that the evidence of 
record does not establish entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to compensation benefits for additional 
disability of the right eye pursuant to the provisions of 
38 U.S.C.A. § 1151 as secondary to surgery and treatment at a 
VA medical facility in February 1996 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

